DETAILED ACTION
This Office Action is in response to Applicant’s application 16/869,263 filed on May 7, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 7, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on May 7, 2020 and October 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0004360 (Aoki).
Regarding claim 1, Aoki discloses at annotated Figures 1-2 and 16-17 a display device comprising: 
a display panel, PNL [0049], comprising a plurality of light emitting elements, PX/OLED1 [0153-54], and a plurality of pads, TE [0051], electrically connected to the plurality of light emitting elements, as shown and described at [0051], the display panel having: 

    PNG
    media_image1.png
    662
    658
    media_image1.png
    Greyscale
a first area, A1 [0107], having a first side, as annotated, a second side, as annotated, extending in a direction, e.g. y direction, crossing the first side, as shown, a third side, as annotated, parallel to the first side, as shown, and a fourth side, as annotated, parallel to the second side, as shown; 
a second area, e.g. A4 [0107] in Figure 5 or 22, extending from the first side, as shown, at least a portion of the second area being bent, e.g. FL3 is a folding line [0109]; 
a third area, e.g. A3 [0107] in Figure 5 or 22, extending from the second side, as shown, at least a portion of the third area being bent, FL2 is a folding line [0109]; 
a fourth area, e.g. A2 [0107] in Figure 5 or 22, extending from the third side, as shown, at least a portion of the fourth area being bent, FL4 is a folding line [0109]; 
a fifth area, A5, extending from the fourth side, as shown, at least a portion of the fifth area being bent, FL4 is a folding line [0109]; and 

    PNG
    media_image2.png
    554
    466
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    544
    684
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    664
    633
    media_image4.png
    Greyscale
a sixth area, as annotated, having an upper area, as annotated, extending from the fourth area, a bending area, FL25 is a folding line, extending from the upper area, as shown, and a lower area extending from the bending area, the plurality of pads, TE, being on the lower area, as shown; and 
a printed circuit board, PC1 [0031], electrically connected to the plurality of pads, as suggested in Figure 1, wherein the bending area of the sixth area, FL5, is bent such that the lower area of the sixth area and the printed circuit board are parallel to the first area, 
Regarding claim 2 which depends upon claim 1, Aoki teaches and suggests an angle between the upper area and the lower area is approximately 90°.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein an angle between the upper area and the lower area is in a range from 80° to 100° because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 11 which depends upon claim 1, Aoki suggests at Figure 2 the first side, the second side, the third side, and the fourth side of the first area do not contact each other.
Regarding claim 12, Aoki discloses at annotated Figure 12 display device comprising a display panel, PNL [0049], the display panel having: 
a main display area, as annotated; 
a sub-display area, B2 [0103], extending from the main display area, as shown, at least a portion of the sub-display area being bent, FL1 and FL5 are folding lines [0109]; 
a first non-display area, as annotated, extending from the sub-display area, as shown; 

    PNG
    media_image5.png
    666
    658
    media_image5.png
    Greyscale
a bending area, e.g. FL5, extending from the first non-display area, as shown; and a second non-display area, as annotated, extending from the bending area, as shown, a data driver circuit, e.g. SD as annotated, being mounted on the second non-display area, as shown, wherein the bending area is bent such that the second non-display area is parallel to the main display area, the second fold FL5 will return the 2nd non-display area under and parallel to the main display surface.
Regarding claim 13 which depends upon claim 12, Aoki teaches and suggests an angle between the upper area and the lower area is approximately 90°.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 wherein an angle between the upper area and the lower area is in a range from 80° to 100° because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
claim 14 which depends upon claim 13, and referring to the discussion above, Aoki teaches the main display area and the sub-display area comprise a plurality of light emitting elements, e.g. PX [0153-155] wherein the second non-display area comprises a plurality of pads, TE [0051], that are configured to transmit an electrical signal to the plurality of light emitting elements, as shown where the pads are connected to the source drive which drives the pixels, and wherein the display device further comprises a printed circuit board, PCI, that is electrically connected to the plurality of pads and is parallel to the main display area, as shown where PC1 is parallel to the display panel in Figure 17.
Regarding claim 15 which depends upon claim 13, Aoki teaches a window member, OD, above the display panel, as shown, the window member having: a main transmission part, as annotated, overlapping the main display area, as shown; and a sub-transmission part, as annotated, overlapping the sub-display area, as shown; and suggests a frame below the display panel, where SE is sealant for a frame [0171].
Allowable Subject Matter
Claims 3-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art fails to disclose the device of claim 1, further comprising: a window member above the display panel, the window member having: a first transmission part overlapping the first area; a second at least a portion of the second transmission part being bent; a third transmission part overlapping the third area, at least a portion of the third transmission part being bent; a fourth transmission part overlapping the fourth area, at least a portion of the fourth transmission part being bent; and a fifth transmission part overlapping the fifth area, at least a portion of the fifth transmission part being bent; and a frame below the display panel.
Claims 4-10 depend directly or indirectly on claim 3 and are allowable on that basis.
Regarding claim 16 the prior art does teach the device of claim 15, wherein the frame comprises: a base frame; and a protrusion protruding from the base frame and being between the sub-transmission part of the window member and the bending area of the display panel.
Claims 17-20 depend directly or indirectly on claim 16 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893